                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF WISCONSIN


MAURICE COLLINS,

             Plaintiff,

      v.                                            Case No. 18-CV-1684

ROSE GROCHOWSKI and
FLOYD WEBSTER,

             Defendants.


                           DECISION AND ORDER


      Plaintiff Maurice Collins, a Wisconsin state prisoner who is representing

himself, filed this lawsuit under 42 U.S.C. § 1983. This court screened his complaint

and allowed him to proceed on Eighth Amendment claims against Defendants Rose

Grochowski 1 and Floyd Webster. (ECF No. 10.) Defendants move for summary

judgment. (ECF No. 22.) The motion is now fully briefed and ready for this resolution.

                                  BACKGROUND

      The facts are taken from the defendants’ proposed findings of fact (ECF

No. 24), their declarations in support (ECF Nos. 25–28), Collins’s response in

opposition to the defendants’ proposed findings of fact (ECF No. 33), Collins’s

supplemental proposed findings of fact (ECF No. 34), his declarations in support



      1 The Clerk is directed to correct Defendant’s first name on the docket from
“Ross” to “Rose.”
(ECF Nos. 34 & 35), and the defendants’ response to Collins’s proposed findings of

fact (ECF No. 37). The facts alleged occurred in May and June 2018 and are

uncontested, except where otherwise noted.

      More than three weeks after submitting his brief in opposition to the

defendants’ motion and his supporting documents, Collins submitted a second “Brief

In Opposition” and a “Reply” to the defendants’ responses to his proposed findings of

fact. (ECF No. 38 & 39.) Neither the Federal Rules of Civil Procedure nor this court’s

Civil Local Rules permit these filings, and Collins did not seek permission from the

court to file them. To the extent Collins wished to include them as part of his initial

response, they are untimely. Civil L. R. 56(b)(2) (providing that all materials filed in

opposition to a motion for summary judgment must be filed “within 30 days of service

of the motion”); Hill v. Thalacker, 210 F. App’x 513, 515 (7th Cir. 2006) (noting that

district courts have discretion to enforce procedural rules against pro se litigants).

The court will not consider these filings for purposes of this decision.

      A. The Parties and the Alpha Unit

      At all times relevant to this case Collins was an inmate at the Wisconsin Secure

Program Facility (“WSPF”), Grochowski was a Licensed Practical Nurse in the Health

Services Unit (“HSU”) at WSPF, and Webster was a correctional officer at WSPF.

(ECF No. 24, ¶¶ 1–3.) Collins transferred to WSPF from Waupun Correctional

Institution on May 25, 2016. (Id., ¶ 4.)

      Collins has a history of depression and mental illness, including diagnoses of

adjustment disorder and anti-social personality disorder. (ECF No. 34, ¶ 5; ECF

                                           2
No. 25-3 at 23.) While at Waupun, Collins was given a “no Keep on Person,” or

“no-KOP,” restriction, meaning he could not keep medications with him in his cell

because he had previously overdosed on medication. (ECF No. 24, ¶ 5; ECF No. 34,

¶¶ 6–7.) The restriction transferred with Collins to WSPF. (ECF No. 24, ¶ 5.) In

May 2018, the HSU kept a binder of inmate restrictions and entered the same into

the Wisconsin Department of Corrections electronic database, Wisconsin Integrated

Corrections System (WICS). (Id., ¶ 6.) The HSU no longer uses the binder and relies

only on WICS. (Id., ¶ 24.) The binder is not available or part of the record. (Id., ¶ 25.)

      The parties do not dispute that Collins had this medical restriction. According

to the defendants, the restriction was included “[a]t some point” in the HSU binder,

but Grochowski did not enter the restriction into WICS. (ECF No. 24, ¶ 5.) Collins

disputes this fact, asserting that officials at Waupun entered the restriction in his

medical file and on WICS on March 22, 2016, after he overdosed on prescription

medication while an inmate there. (ECF No. 33, ¶ 5; ECF No. 35, ¶ 37.) But Collins

does not allege that inmates have access to WICS or explain how he knows the

restriction was entered into WICS. Collins also asserts that his no-KOP restriction

“made it known” to all HSU staff that “he was at risk for suicide if provided

medication. (ECF No. 34, ¶¶ 8, 11.) The defendants concede that Grochowski was

aware of Collins’s no-KOP restriction but contend it put her on notice only of his

tendency to misuse medications, not his risk for suicide. (ECF No. 37, ¶¶ 5–6, 11.)

      In the Alpha Unit, the restricted housing unit at WSPF where Collins was

housed at all relevant times, a restriction board lists each inmate’s restrictions,

                                            3
including no-KOP medication restrictions. (ECF No. 24, ¶ 31.) The sergeant on first

shift in the Alpha Unit prints a list of inmates with restrictions from WICS and writes

the inmate’s name and restrictions on the board. (Id., ¶ 32.) Security officers check

the restriction board before passing out medications to ensure compliance with all

medical restrictions. (Id.) If an inmate’s name is on the board, he should not receive

KOP medications. (Id., ¶ 33.) It is unclear if inmates are able to view this board from

their cells. Defendants contend that, because Waupun never placed Collins’s

restriction in WICS, no security officer knew it existed and did not place it on the

restriction board. (Id., ¶ 34.) Collins insists his name was listed in the no-KOP section

of every restriction board at WSPF, including the one in the Alpha Unit. (ECF No. 33,

¶ 34; ECF No. 35, ¶ 17.) But he alleges only that he once saw what was on the Alpha

Unit restriction board when he walked past it on June 5, 2018. (ECF No. 35, ¶ 36.)

      Cells in the Alpha Unit also have signs above their doors listing any

restrictions of that inmate. (ECF No. 24, ¶ 35.) Medical restrictions are not listed on

the sign because they contain confidential information about the inmate. (Id.) As a

result, the defendants assert that Collins’s no-KOP restriction was never listed above

his door. (Id.) Collins insists, however, that there was “a big memo placed on the wall

notifying anyone who came onto the unit” that every Alpha Unit inmate had a

no-KOP restriction. (ECF No. 35, ¶ 33; ECF No. 33, ¶ 35.)

      B. Dispensing Medication

      Inmates requesting medication refills place a request in a box on the housing

units. (ECF No. 24, ¶ 10.) A registered nurse picks up the mail, sorts out the

                                           4
medication-refill requests, and gives them to an assigned HSU staff member to

process. (Id.) The staff member reviews the inmate’s medication administration

record, which shows whether there was a current order for the medication requested.

(Id., ¶ 11.) She fills the order if able and designates on the form if the medication is

unavailable, in which case she orders more of that medication from the pharmacy.

(Id.) The staff member also checks WICS and the HSU’s binder for the inmate’s

restrictions. (Id., ¶¶ 11–12.) Each housing unit has a medication cart containing each

inmate’s medication record, specific medications, and paper medication order used to

document medication that staff have given to each inmate in that unit. (Id., ¶ 13.)

      After checking the inmate’s medical restrictions, an HSU staff member places

the medication in the medication cart to be taken to the unit. (ECF No. 24, ¶ 12.)

A green bin on the cart is for KOP medication and a white bin is for no-KOP and other

controlled medications. (Id., ¶¶ 12, 14.) The staff member, which may or may not be

the person who completed the medication refill, fills each bin and takes them to the

housing units each evening. (Id., ¶ 14.) According to the defendants, most but not all

patients in the Alpha Unit are able to have KOP medications. (Id., ¶ 7.) Collins,

however, contends that, at the time of this alleged incident, all inmates in the Alpha

Unit had no-KOP restrictions. (ECF No. 33, ¶ 7; ECF No. 35, ¶ 33.)

      The HSU uses a patient medication profile to document medication

administration, including refills to an inmate or housing unit. (ECF No. 24, ¶ 15.)

Black ink designates KOP medication, and red ink is used for controlled medications.

(Id.) An inmate’s patient medication profile would be marked “NO KOP” in red ink to

                                           5
remind staff of the no-KOP status and to ensure any medications are placed in the

white bin on the medication cart. (Id.) The defendants assert that HSU retains the

patient medication profile, but the patient may see the form during a requested file

review. (Id.) The form is not delivered with medications, so security officers normally

do not handle it. (Id.) Collins contends that correctional officers do handle the patient

medication profile. (ECF No. 33, ¶ 15.) But the document to which he cites for this

proposition is his “Medication/treatment record,” which is used to document staff

administration of medication to inmates. (ECF No. 25-1 at 3; see ECF No. 27, ¶ 10.)

The designation *NO KOP* is written at the top of this form. (ECF No. 25-1 at 3.)

Collins’s patient medication profile is not included in the record.

      C. Collins’s Overdose

      On May 26, 2018, Collins submitted a medication request to the HSU,

requesting a refill of acetaminophen (Tylenol) pills. (ECF No. 24, ¶ 8.) On May 29,

2018, Grochowski processed the medication request. (Id., ¶ 9; ECF No. 25-1 at 4.) The

defendants assert that, on May 26, 2018, Collins’s no-KOP restriction was not on

WICS. (ECF No. 24, ¶ 16.) Collins contends that it was, but he cites only a document

not in the record. (ECF No. 33, ¶ 16.) It is undisputed that Grochowski checked the

HSU’s binder, which informed her that Collins was on a no-KOP restriction. (ECF

No. 24, ¶ 16.) Grochowski wrote “No KOP” in red ink atop the patient medication

profile and remembers following proper procedure. (Id., ¶ 17.) Although prison policy

was to send Alpha Unit medications in “bubble cards,” the acetaminophen sent to

Collins was in a bottle containing at least fifty pills. (Id., ¶ 23; ECF No. 33, ¶ 17; ECF

                                            6
No. 35, ¶ 20; ECF No. 35-1 at 20.) (According to Health Services Manager Jolinda

Waterman, who is not a defendant, another registered nurse at the time had

approved the use of bottles for Alpha Unit inmates without her knowledge. (ECF

No. 24, ¶ 23; ECF No. 27, ¶ 13.)) Grochowski states that, most likely, she accidentally

placed the bottle of pills in the wrong bin in the medication cart. (ECF No. 24, ¶ 17.)

Therefore, the pills were taken to the floor to be delivered to Collins instead of kept

on the cart for controlled delivery. (Id., ¶ 18.)

       The same day, Webster was working in the Alpha Unit and delivered the

evening medication to inmates without no-KOP restrictions. (ECF No. 24, ¶ 26.) The

parties agree that Webster checked the restriction board in the Alpha Unit and gave

Collins the misplaced medication from the medication cart. (Id., ¶ 28; ECF No. 34,

¶¶ 17–18.) Defendants contend that Webster delivered the medication to Collins

without incident. (ECF No. 24, ¶ 28.) Webster swears that no inmate told him he

could not keep the medication in his cell, and if one had he would not have dispersed

it but would have sought out a sergeant for further direction. (Id., ¶ 29.) Collins

contends that his name was on the restriction board and Webster should have known

not to give him the medication. (ECF No. 34, ¶ 17.) He asserts that, when Webster

gave him the acetaminophen, Collins told him that he could not have medication in

his cell and would use the pills to attempt suicide. (Id., ¶ 18; ECF No. 33, ¶ 28; ECF

No. 35, ¶ 21.) Webster allegedly responded, “I don’t care,” gave Collins the pills, and

walked away. (ECF No. 34, ¶ 18; ECF No. 33, ¶ 28; ECF No. 35, ¶ 21.) Collins



                                             7
provides an affidavit of another inmate, who corroborates his version of the events.

(ECF No. 36, ¶ 3.)

      On June 5, 2018, about one week after improperly receiving the

acetaminophen, Collins consumed forty-eight of the acetaminophen pills in front of

security staff and was taken to a hospital emergency room for treatment of a possible

overdose. (ECF No. 24, ¶ 36; ECF No. 34, ¶ 20.) Defendants assert that, despite his

allegations about the pills, Collins’s vitals did not reflect an overdose of

acetaminophen. (ECF No. 24, ¶ 37.) Collins asserts that he did, in fact, overdose on

acetaminophen, which caused him numerous temporary and permanent health

issues. (ECF No. 34, ¶ 22; ECF No. 33, ¶ 37.) Collins was monitored in the hospital

for four hours and then medically cleared and released. (ECF No. 24, ¶ 38; ECF

No. 25-1 at 10.) Defendants assert that Collins’s no-KOP restriction was entered in

WICS two days later, on June 7, 2018. (ECF No. 24, ¶ 39; ECF No. 25-2 at 1.) Collins

maintains that the restriction was in WICS before he consumed the pills on June 5,

2018. (ECF No. 33, ¶ 39.)

      The Department of Corrections investigated the incident. (ECF No. 24, ¶ 30.)

Health Services Manager Waterman was interviewed during the investigation. (Id.,

¶ 19.) She reported that Collins’s patient medication profile was properly designated

“NO KOP” at the top and the medications written in red ink to designate that they

should be placed in the white bin on the medication cart. (Id., ¶ 20; ECF No. 25-3

at 9.) (As noted above, Collins’s patient medication profile is not part of the record.)

Waterman confirmed that Grochowski had signed out the acetaminophen Collins

                                           8
received on May 29, 2018. (ECF No. 24, ¶ 20; ECF No. 25-3 at 9.) She reiterated that

the HSU does not issue medication in bottles on restricted housing and that the

acetaminophen should have been sent to the cart and not directly to Collins. (ECF

No. 24, ¶ 23; ECF No. 25-3 at 9.) Waterman opined that Grochowski was “a newer

nurse who made a mistake” by placing the medication in the green bin instead of the

white bin used for no-KOP medications. (ECF No. 24, ¶ 21; ECF No. 25-3 at 9.)

Because Collins’s restriction was not in WICS, Waterman explained, “he didn’t show

up on our M-meeting for review, which doesn’t excuse the mistake.” (ECF No. 25-3

at 9.)

         Investigators also interviewed Webster. (ECF No. 24, ¶ 30.) He did not recall

passing out medication on May 29, 2018, or an inmate telling him that he could not

keep medication but insisted he would never have told an inmate “I don’t care” if he

were so informed. (Id.; ECF No. 25-3 at 6.) He said his practice was to check the

restriction board in the Alpha Unit, but not the HSU binder, before delivering

medication. (ECF No. 24, ¶ 33; ECF No. 25-3 at 6.) If an inmate is not listed on the

board, he gives him the medication. (ECF No. 24, ¶ 33; ECF No. 25-3 at 6.)

         The investigator also interviewed Collins. (ECF No. 25-3 at 5.) Collins told the

investigator that the incident was intentional and that “HSU knows I don’t get

medication in my cell because I overdosed in 2016. They know that they wanted me

to take them. I can prove they know about me not having KOPs.” (Id.) Collins gave

the interviewer his medical papers and pointed out areas that, Collins insisted, “prove

[HSU] knew I shouldn’t have them.” (Id.) It is not clear if those papers are in the

                                             9
record. When asked why Collins believed HSU intentionally gave him the pills

despite knowing of his previous overdoses, Collins responded, “[B]ecause of my

lawsuit.” (Id.) He decided to take the pills because “that is what they wanted to do[,]

I would show them.” (Id.)

                      SUMMARY JUDGMENT STANDARD

      A party is entitled to summary judgment if it shows that there is no genuine

dispute as to any material fact and it is entitled to judgment as a matter of law. Fed.

R. Civ. P. 56(a); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

“Material facts” are those that “might affect the outcome of the suit.” See Anderson,

477 U.S. at 248. A dispute over a “material fact” is “genuine” if “the evidence is such

that a reasonable jury could return a verdict for the non-moving party.” Id.

      Summary judgment is proper “against a party who fails to make a showing

sufficient to establish the existence of an element essential to that party’s case, and

on which that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett,

477 U.S. 317, 322 (1986). To survive a motion for summary judgment, a non-moving

party must show that sufficient evidence exists to allow a jury to return a verdict in

its favor. Brummett v. Sinclair Broad. Grp., Inc., 414 F.3d 686, 692 (7th Cir. 2005).

                                     ANALYSIS

      The   Eighth    Amendment      prohibits   cruel   and   unusual   punishments.

See generally Wilson v. Seiter, 501 U.S. 294 (1991). To state a valid Eighth

Amendment claim, the inmate must allege both that he “suffered from an objectively

serious medical condition” and that the defendants were “deliberately indifferent to

                                          10
that condition.” Petties v. Carter, 836 F.3d 722, 728 (7th Cir. 2016) (citing Farmer v.

Brennan, 511 U.S. 825, 834 (1994)); see Estelle v. Gamble, 429 U.S. 97, 103 (1976).

“[D]eliberate indifference describes a state of mind more blameworthy than

negligence.” Farmer, 511 U.S. at 835. A prison official cannot be found liable under

the Eighth Amendment unless she subjectively knows of an excessive risk of harm to

an inmate’s health or safety and disregards that risk. Id. at 837; Perez, 792 F.3d

at 776. Neither negligence nor medical malpractice is enough to support an Eighth

Amendment claim. See Farmer, 511 U.S. at 835–36; Estelle, 429 U.S. at 106; Brown

v. Peters, 940 F.3d 932, 937 (7th Cir. 2019).

      Prison officials have a duty to intervene to protect an inmate from acts of

self-harm, “up to and including suicide.” See Miranda v. Cnty. of Lake, 900 F.3d 335,

349 (7th Cir. 2018) (citing Rice ex rel. Rice v. Corr. Med. Servs., 675 F.3d 650, 665 (7th

Cir. 2012)). The Court of Appeals for the Seventh Circuit has reasoned “in numerous

cases” that suicide, attempted suicide, and other acts of self-harm pose “a serious

harm” that satisfies the objective component of an Eighth Amendment claim. Estate

of Miller, ex rel. Bertram v. Tobiasz, 680 F.3d 984, 989 (7th Cir. 2012) (citing cases);

see Collins v. Seeman, 462 F.3d 757, 760 (7th Cir. 2006). To satisfy the subjective

component, Collins must show that each defendant subjectively knew he “was at

substantial risk of committing suicide” and “intentionally disregarded the risk.”

Collins, 462 F.3d at 761 (citing Matos ex. rel. Matos v. O’Sullivan, 335 F.3d 553, 557

(7th Cir. 2003)). It is not enough to show that “a prison official should have been

aware” of the risk; rather, the defendant “‘must both be aware of facts from which the

                                           11
inference could be drawn that a substantial risk of serious harm exists, and he must

also draw the inference.’” Id. (quoting Estate of Novack ex rel. Turbin v. County of

Wood, 226 F.3d 525, 529 (7th Cir. 2000) (emphasis in original)).

      The defendants contend that Collins fails to meet the objective component of

an Eighth Amendment claim because, they argue, his bloodwork from the hospital

shows that he suffered no actual injury. (ECF No. 23 at 10–11.) But the objective

component is satisfied not by the injury Collins suffered but by the risk of harm

presented when he was given the pills he should not have had. (See ECF No. 10 at 6.)

The defendants do not contest that giving Collins—an inmate with a history of

attempted suicide by taking an overdose of pills—a bottle of pills presented an

excessive risk that he would take those pills in an attempted suicide.

      Thus, the only remaining question is whether each defendant subjectively

knew of a risk of harm to Collins’s health or safety and intentionally disregarded it

by giving Collins the pills. See Collins, 462 F.3d at 761.

      A. Grochowski

      The defendants assert that Grochowski at most made a mistake and

accidentally put the acetaminophen in the green bin, instead of the white bin, on the

medication cart. (ECF No. 23 at 11.) They contend that Collins presents no evidence

that Grochowski’s act was anything other than a mistake. (Id. at 12.) The defendants

conclude that “this type of mistake” does not constitute deliberate indifference, so

Grochowski is not liable under the Eighth Amendment. (Id. at 11–12.)



                                           12
      If Grochowski made a mistake, even if she was negligent or grossly negligent

in doing so, then she was not deliberately indifferent and did not violate the Eighth

Amendment. See Matos, 335 F.3d at 557; Snipes v. DeTella, 95 F.3d 586, 590 (7th Cir.

1996) (citing Wilson, 501 U.S. at 305). If, however, she intentionally placed the

medication in the wrong bin, knowing it would go to Collins despite his no-KOP

restriction, then she may be liable. See Collins, 462 F.3d at 761; Matos, 335 F.3d at

557; Estate of Novack, 226 F.3d at 529.

      It is undisputed the Grochowski fulfilled Collins’s medical request for

acetaminophen, knew Collins had a no-KOP restriction, and sent a bottle of

acetaminophen to him on the medication cart. Collins asserts that Grochowski

intentionally sent him the pills, evinced by her sending him a bottle of pills (instead

of a bubble pack) and her concession that she knew he had a no-KOP restriction. He

also asserts that Grochowski knew the reason Collins had the restriction was his

history of drug overdoses.

      Collins provides only his own statements as “evidence” that Grochowski knew

about his previous overdoses and intentionally sent him a bottle of pills so that he

would attempt to overdose on them. But Collins lacks personal knowledge about these

events. He was not present when Grochowski filled his medication request, and he

does not allege that Grochowski (or any other HSU employee) said anything to him

about the pills or Grochowski’s intent in sending them to him. Collins cites to

Grochowski’s response to his interrogatories and “Grochowski’s admissions” for

support of his statements. (See ECF No. 33, ¶¶ 16, 18, 21; ECF No. 34, ¶¶ 8, 12–15.)

                                          13
But he has not attached those documents to his materials or otherwise placed them

into the record.

      Collins also told the investigator after the June 5, 2018, incident that he took

the pills because “that is what they wanted,” and he “would show them.” (ECF

No. 25-3 at 5.) But he provides no evidence to support that theory. His unsupported

statements do not create a genuine dispute of fact on this issue. See Buie v.

Quad/Graphics, Inc., 366 F.3d 496, 504 (7th Cir. 2004) (quoting Albiero v. City of

Kankakee, 246 F.3d 927 (7th Cir. 2001)) (noting that “self-serving statements

contained in an affidavit will not defeat a motion for summary judgment when those

statements are ‘without factual support in the record’” (emphasis in original)); Fed. R.

Civ. P. 56(c)(4) (requiring that “[a]n affidavit or declaration used to support or oppose

a motion must be made on personal knowledge”).

      Because Collins provides no factual support for his statements about

Grochowski’s knowledge or intent, and because he has no personal knowledge about

either issue, there is no evidence from which a jury could conclude that her actions

were intentional. Therefore, even if Grochowski knew Collins’s no-KOP restriction

was in place because of his history of drug overdoses, it is undisputed that she made

a mistake and accidentally sent Collins a bottle of pills. That mistake is not enough

to hold her liable under the Eighth Amendment. She is entitled to summary

judgment.




                                           14
      B. Webster

      The defendants assert that Webster may not be held liable because he only

delivered the medication and was unaware of Collins’s no-KOP restriction or risk of

suicide. (ECF No. 23 at 12.) They contend that Webster cannot be held liable for

Grochowski’s act of putting the acetaminophen in the wrong bin or for Collins’s

no-KOP restriction not appearing on WICS or the restriction board in the Alpha Unit.

(Id.) The defendants assert that, even if Collins did tell Webster he was not supposed

to have the medication, that warning was too vague to put Webster on notice of a

substantial risk to Collins’s safety. (Id. at 12–13.)

      Collins asserts that his no-KOP restriction was on WICS and the restriction

board in the Alpha Unit. As with Collins’s statements about Grochowski, however, he

provides no evidence in support of those assertions. He alleges only that he once saw

his name listed on the Alpha Unit restriction board on June 5, 2018, after he had

taken the pills. (ECF No. 35, ¶ 36.) He does not say whether he ever saw his

restriction on the board on or before May 29, 2018, the date Webster gave him the

pills. Collins also says he saw “a big memo” on the wall in Alpha Unit notifying

everyone that all inmates in the unit were not allowed to have pills in their cells. (Id.,

¶ 33.) Even assuming the memo was in the Alpha Unit, there is no evidence that

Webster read it before giving Collins the pills.

      Even if Collins’s restriction was listed on WICS, the restriction board, or the

memo in Alpha Unit, that would only suggest Webster should have been aware of

Collins’s no-KOP restriction and a possible risk that Collins would misuse the

                                            15
medication if allowed to keep them in his cell. But as stated above, “should have been

aware” would not be enough to hold Webster liable under the Eighth Amendment.

See Collins, 462 F.3d at 761.

      Having said that, Collins says he told Webster, “I’m not supposed to have

those” because he would use them to commit suicide, to which Webster responded,

“I don’t care,” and walked away. Another inmate who was present corroborates

Collins’s version of the facts. If Collins so informed Webster, then Webster would have

been aware of the risk to Collins’s health by giving him the pills to keep on his person.

In that scenario, Webster could be found deliberately indifferent to Collins’s risk of

suicide. A reasonable jury could conclude that Collins told Webster not to give him

the pills because he would use them to attempt suicide and that Webster nonetheless

gave Collins the pills.

      The defendants contend that Collins’s notification about the pills was too vague

to put Webster on notice of a substantial risk to his health. But Collins asserts that

he told Webster not only that he was not supposed to have the pills but also that he

could not have them because he would use them to attempt suicide. (ECF No. 34,

¶ 18; ECF No. 33, ¶ 28; ECF No. 35, ¶¶ 20–21.) If the events occurred as Collins says,

then Webster had specific notice of the threat to Collins’s health and gave Collins the

pills anyway. Under those circumstances, he could be liable under the Eighth

Amendment. A jury must decide these questions. Summary judgment is therefore

inappropriate for Webster.



                                           16
      C. Qualified Immunity

      The defendants contend that, even if there is a genuine dispute of material

fact, Webster is entitled to qualified immunity. (ECF No. 23 at 15–16.) They assert

that there is no law clearly supporting “Collins’ Eighth Amendment claim for failure

to protect him from a serious risk of self-harm where his access to Tylenol was the

result of a simple mistake and neither defendant had actual knowledge of any risk of

harm.” (Id.)

      Qualified immunity “protects government officials from liability for civil

damages insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.” Figgs v.

Dawson, 829 F.3d 895, 905 (7th Cir. 2016) (quoting Pearson v. Callahan, 555 U.S.

223, 231 (2009) (internal quotation omitted). Qualified immunity is an affirmative

defense. Once raised, the plaintiff must show that the defendants violated his rights

and that the right at issue was clearly established at the time of the violation.

Pearson, 555 U.S. at 232. The law is “clearly established” only if “various courts have

agreed that certain conduct is a constitutional violation under facts not

distinguishable in a fair way from the facts presented in the case at hand.” Figgs, 829

F.3d at 905 (quoting Campbell v. Peters, 256 F.3d 695, 701 (7th Cir. 2001)) (internal

quotation marks omitted). “The clearly established law must be ‘particularized” to

the facts of the case.’” White v. Pauly, 137 S. Ct. 548, 552 (2017) (quoting Anderson v.

Creighton, 483 U.S. 635, 640 (1987)). It is not necessary that there be cases “directly



                                          17
on point,” but “existing precedent must have placed the statutory or constitutional

question beyond debate.” Id. at 551 (internal quotation marks omitted).

      Collins has presented facts that, if believed by a jury, would establish that

Webster violated his Eighth Amendment rights. There is no dispute that Collins’s

suicidal tendencies created an objective risk of serious harm. See Miranda, 900 F.3d

at 349; Estate of Miller, 680 F.3d at 989 (“This Court has stated in numerous cases

that, ‘suicide is a serious harm.’”); Davis v. Gee, No. 14-CV-617-WMC, 2017 WL

2880869, at *4 (W.D. Wis. July 6, 2017) (quoting Farmer, 511 U.S. at 834) (noting

that, to show a constitutional violation from failing to prevent an inmate’s ingestion

of pills, “there must be evidence that taking the pills presented an ‘objectively,

sufficiently serious’ risk of ‘serious damage to his future health’”). Collins has

presented evidence showing that he told Webster he would try to kill himself if given

the acetaminophen, and yet Webster gave Collins the pills anyway. These facts, if

proven, would show that Webster was subjectively aware of the risk to Collins’s

health in giving him the pills and disregarded that risk.

      This circuit’s case law clearly establishes that Webster’s actions, if proven,

would constitute an Eighth Amendment violation. See Estate of Clark v. Walker, 865

F.3d 544, 551–52 (7th Cir. 2017) (citing Cavalieri v. Shepard, 321 F.3d 616, 620 (7th

Cir. 2003)) (“[Plaintiff prisoner’s] right to be free from deliberate indifference to his

risk of suicide while he was in custody was clearly established at the time of his death

in 2012.”); cf. Wells v. Govier, No. 18-CV-693-JDP, 2019 WL 7281935, at *6–*7, *9

(W.D. Wis. Dec. 27, 2019) (denying summary judgment and qualified immunity to

                                           18
prison officials who in 2018 gave inmate acetaminophen because a reasonable jury

could conclude that they knew inmate had a no-KOP restriction based on his “history

of attempts to harm himself by overdosing on medication”). Webster is thus not

entitled to qualified immunity.

      Because the court is granting summary judgment to Grochowski on the merits,

she does not need qualified immunity. Sierra-Lopez v. Cnty., No. 17-CV-1222-PP,

2019 WL 3501540, at *10 (E.D. Wis. July 31, 2019) (citing Viero v. Bufano, 925

F. Supp. 1374, 1387 (N.D. Ill. 1996), and Antepenko v. Domrois, No. 17-CV-1211, 2018

WL 6065347, at *6 (E.D. Wis. Nov. 20, 2018)).

                                  CONCLUSION

      IT IS THEREFORE ORDERED that the defendants’ motion for summary

judgment (ECF No. 22) is GRANTED in part and DENIED in part. Summary

judgment is granted for defendant Rose Grochowski and denied for defendant Floyd

Webster.

      IT IS FURTHER ORDERED that Rose Grochowski is DISMISSED from

this case.

      Dated at Milwaukee, Wisconsin this 30th day of January, 2020.



                                             WILLIAM E. DUFFIN
                                             U.S. Magistrate Judge




                                        19
